PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Alano et al.
Application No. 16/285,976
Filed: 26 Feb 2019
For: AUTOMOTIVE EXHAUST AFTERTREATMENT SYSTEM HAVING A SWIRL-BACK MIXER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed January 21, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before November 18, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed August 18, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on November 19, 2020.  A Notice of Abandonment was mailed December 03, 2020.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of  $1,000, (2) the petition fee of $2,100, (3) a proper statement of unintentional delay, and (4) the terminal disclaimer and fee of $170.00. 
 
The Terminal Disclaimer filed on January 21, 2021 has been accepted and made of record in the above-identified application. Any continuing application filed from this application must contain a copy of the terminal disclaimer. The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recoded on the continuing application. A copy of this decision should be attached to the cover letter.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.
 
/Irvin Dingle/ 
Irvin Dingle
Lead Paralegal Specialist, OPET